Citation Nr: 0843872	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-28 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for anterior wedging at 
T12, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1975 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In that decision, the RO denied the 
veteran's claim for an increased rating for his service-
connected anterior wedging at T12, currently evaluated as 10 
percent disabling.

The veteran testified before the undersigned at a 
videoconference hearing in November 2008.  A transcript of 
the hearing has been associated with the veteran's claims 
file.


FINDINGS OF FACT

1.  The veteran's anterior wedging at T12 is manifested by 
forward flexion of the thoracolumbar spine to 45 degrees, 
with pain beginning at 20 degrees of flexion; however, there 
is no evidence that the veteran's spine disability has 
resulted in unfavorable ankylosis of the entire thoracolumbar 
spine or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past year..

2.  For the period from August 11, 2005, to January 31, 2006, 
the veteran's thoracolumbar spine disability results in mild, 
incomplete paralysis of the sciatic nerve (left L5-S1 
radiculopathy).


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for anterior 
wedging at T12 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2008).
2.  The criteria for a separate 10 percent disability 
evaluation for left L5-S1 radiculopathy have been met for 
period from August 11, 2005, to January 31, 2006.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Codes 5243, 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in October 2005, November 
2007, and May 2008.  Specifically regarding VA's duty to 
notify, the notifications to the veteran apprised him of what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  The November 2007 and May 2008 notice 
letters addressed these requirements.

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.   
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
May 2008 notice was provided to the veteran, the claim was 
readjudicated in a September 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claim.  The veteran was given VA medical examinations in 
October 2005 and May 2007.  In addition, the relevant post-
service treatment records from the veteran's private 
treatment providers have been associated with the claims 
file, as have records of the veteran's applications for 
retirement and for disability compensation from the Social 
Security Administration.  The veteran has further provided 
written argument in support of his claim and has testified 
before the undersigned at a November 2008 hearing.  
Otherwise, the veteran has identified, and the record does 
not indicate, existing records that need to be obtained 
pertinent to the claim on appeal.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). Further, evaluation of the 
medical evidence since the filing of the claim for increased 
ratings and consideration of the appropriateness of a 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

In its November 2005 rating decision, the RO denied the 
veteran's claim for an increased rating in excess of 10 
percent for his service-connected anterior wedging at T12.  
The RO has indicated that it evaluated the veteran's anterior 
wedging at T12 by analogy to degenerative arthritis of the 
spine under Diagnostic Code 5299-5242.  The use of Diagnostic 
Code 5299 represents an unlisted disability that required 
rating by analogy to one of the disorders rated under 38 
C.F.R. § 4.71a.  See 38 C.F.R. § 4.27 (2008) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  The RO evaluated 
the disability in accordance with the criteria set forth in 
the rating schedule in effect at the time of the veteran's 
claim.  In doing so, the RO gave specific consideration to 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008), for 
degenerative arthritis of the spine, under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2008).  Pursuant to the 
RO's evaluation, the Board will consider the veteran's 
disability under Diagnostic Code 5242, for degenerative 
arthritis of the spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5235-5243), to include 
intervertebral disc syndrome, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, are rated as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 
45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 
80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees. The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes 
With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60 
With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
........................40
With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
........................20
With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Relevant medical evidence of record consists of VA medical 
examinations in October 2005 and May 2007, as well as records 
of the veteran's private treatment and spinal fusion surgery 
in January 2006 and records from the veteran's medical 
retirement and grant of Social Security Administration (SSA) 
disability benefits.  

Report of the October 2005 VA examination reflects that the 
examiner did not evaluate the veteran's service-connected 
anterior wedging at T12 and did not review the claims file or 
medical records.  Additionally, the veteran appears to have 
reported to the examiner that the anterior wedging at T12 was 
the result of a 1980 work-related accident, not an in-service 
injury for which he had already received service connection.  
The examiner instead examined the veteran's lower back, 
recording the veteran's complaint of radiating pain in the 
lower back with numbness and tingling down the left leg.  The 
veteran reported that he was unable to bend but had not 
missed any work or had any incapacitating episodes relating 
to the low back pain.  Physical examination revealed forward 
flexion to 85 degrees, lateral bend to 35 degrees 
bilaterally, rotation to the left to 25 degrees and to the 
right to 40 degrees, and extension to 20 degrees.  No spasms, 
laxity, instability, or edema were noted, although the 
examiner found palpable discomfort in the lower back.  
Neurological examination was normal with the exception of 
some tingling and pain in the left leg.  The examiner found 
that the veteran had chronic low back pain with no current 
diagnosis.

Report of the veteran's May 2007 VA examination reflects the 
veteran's report that he suffered an intervening injury in 
1980, when he injured his spinal cord in a 55-foot fall at a 
construction site, and had had surgery on his spine in 1980, 
1982, and 2006.  The examiner noted the veteran's complaints 
of pain radiating down his legs as well as numbness, 
dysesthesias, and burning in the legs.  Neurological 
examination revealed normal reflexes with no muscle atrophy, 
abnormal movements, or affected joint functioning.  Physical 
examination revealed pain on motion and tenderness in the 
thoracic sacrospinalis bilaterally, severe enough to cause 
abnormal gait.  Examination further revealed kyphosis and 
ankylosis of the thoracolumbar spine in neutral position 
secondary to spinal fusion surgery the veteran has undergone.  
Physical examination revealed lateral flexion to 12 degrees 
to the right, with pain beginning at 5 degrees, and to 14 
degrees to the left, with pain beginning at 5 degrees.  
Lateral rotation was noted to 11 degrees to the right, with 
pain at 5 degrees, and 15 degrees to the left, with pain 
beginning at 10 degrees.  Flexion was noted to be to 45 
degrees, with pain beginning at 20 degrees, and extension to 
14 degrees, with pain beginning at 5 degrees.  The veteran 
was noted to have an additional limitation of flexion on 
repetitive motion, flexing to only 31 degrees.  From a 
neurological perspective, intervertebral disc syndrome was 
indentified and described.  It was not that the veteran had 
had five to six days of incapacitating episodes over the past 
12-months. Further, while the veteran complained of a dull 
pain radiating into his legs, all reflexes of the lower 
extremities were within normal limits.

The examiner diagnosed the veteran with thoracic anterior 
wedging and degenerative disk disease of the thoracic and 
lumbar spine status post posterior spinal fusion with 
instrumentation.  He further noted that the veteran was no 
longer working due to his surgeon's instruction not to lift 
the heavy packages required by his previous employment, 
although he had been employed as recently as January 2006.  

When asked if the veteran's current lumbar disk disease, for 
which he has received multiple surgeries was linked to or 
aggravated by his service-connected anterior wedging at T12, 
the examiner opined that he was unable to respond "without 
resort to mere speculation."  The examiner stated that he 
could not say "with certainty" if the veteran's lumbar 
spine problem was related to his anterior wedging at T12 or 
to his post-service fall injury with subsequent surgical 
intervention.  He further opined that the veteran's "current 
disease of the lumbar spine likely could have occurred as a 
result of trauma to the spine."  He stated that it is 
difficult to determine what the veteran's lumbar spine 
condition would be without the 1980 fall injury but opined 
that the veteran would still have the anterior wedging at T12 
had he not suffered an intervening injury.  The examiner was 
unable, however, to state without speculation how much worse 
the veteran's service-connected thoracic spine injury would 
be without the intervening injury.

Records of the veteran's employment reflect that he sought a 
medical retirement in May 2006 following his spinal surgery.  
On his application for disability retirement, the veteran 
indicated that he had been injured in a 1980 work-related 
fall, which required surgery at the time and had caused 
increasing pain and limitation since the time of the injury.  
Similarly, the veteran was awarded SSA disability benefits in 
July 2006.  In his May 2006 application, the veteran 
indicated that his disability began in January 2006.  He 
further indicated having undergone several surgeries due to 
his 1980 injury.

During his hearing before the undersigned, the veteran 
testified that he suffered from constant pain in his back 
since his in-service injury.  He further recounted the April 
1980 post-service fall injury that required spinal fusion 
surgery and a subsequent surgery to remove the hardware that 
had been installed in his back, as well as the January 2006 
decompression and fusion surgery.  He reported that he is now 
unable to work or engage in activities such as mowing the 
lawn.  He further reported experiencing pain in his legs.

The Board finds at the outset that there is an inadequate 
basis in the record upon which to dissociate the veteran's 
anterior wedging at T12 from his subsequent spinal injuries 
and surgeries.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected disability).  In that connection, the Board looks 
to the May 2007 VA examiner's conclusion that he was unable 
to state without resorting to speculation how much worse the 
veteran's service-connected thoracic spine injury would be 
without the intervening injury.  Thus, the Board must take 
into account all evidence of the veteran's current spinal 
disorder when assessing the current level of the veteran's 
disability.

Following a review of the treatment records, the examination 
reports, and the noted findings, the Board finds that an 
increased rating, to 40 percent, for the veteran's anterior 
wedging at T12 is warranted.  

The Board notes that the medical evidence demonstrates that 
veteran has consistently complained of pain and limitation of 
motion of his spine.  In the above-noted VA examinations, the 
veteran reported back pain that is exacerbated by motion and 
limits his ability to engage in activities and work at his 
previous job as postmaster.  Particularly, the Board looks to 
the May 2007 VA examination, at which the veteran was found 
to have forward flexion of the thoracolumbar spine to 45 
degrees, with pain on flexion beginning at 20 degrees.  
Repetitive motion was not found to further limit the 
veteran's range of motion to 31 degrees, but no additional 
pain was noted.  The Board thus finds, in light of the May 
2007 VA examiner's finding that the veteran's pain on forward 
thoracolumbar flexion began at 20 degrees, that the veteran's 
pain and its effect on his range of motion is more properly 
contemplated by a 40 percent schedular rating under 
Diagnostic Code 5242, which is for application where forward 
flexion of the thoracolumbar spine is found to be less than 
30 degrees.  In so finding, the Board has considered not only 
the veteran's range of motion but the limitation caused by 
pain the veteran's range of forward flexion.  Thus, taking 
into account the veteran's functional loss due to pain as 
considered by 38 C.F.R. §§ 4.40, 4.45, and 4.59, as discussed 
above, the Board concludes that the veteran warrants a 40 
percent rating under the General Rating Schedule since his 
date of claim.  38 C.F.R. § 4.71a, Diagnostic Code 5242; 
DeLuca, 8 Vet. App. at 204-06.  

The Board has also considered but does not find that the 
veteran is entitled to a rating in excess of 40 percent under 
the General Rating Formula for the Spine.  First, by virtue 
of this decision, the veteran is now receiving the maximum 
rating for loss of range of motion of the lumbar spine under 
the rating criteria.  Even considering any complaints of 
weakness, fatigability, or loss of function due to pain, a 
higher disability evaluation may not be assigned.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable). 
Therefore, the only means by which a higher rating could be 
assigned would be if there is evidence of unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.

The Board acknowledges that the veteran was found to have 
ankylosis of part of the thoracolumbar spine, from T8 to L3, 
by the May 2007 VA examiner.  However, the Board notes that a 
50 percent evaluation is warranted under the General Rating 
Formula only for unfavorable ankylosis of the entire 
thoracolumbar spine.  Diagnostic Codes 5235-5243.  Further, 
the Board notes that under Note 5 to the General Rating 
Formula, ankylosis in a "neutral" position "always 
represents favorable ankylosis."  Here, even were the 
veteran to be found to have ankylosis of the entire 
thoracolumbar spine, the May 2007 VA examiner found that the 
ankylosis was in a neutral position.  Thus, as the criteria 
for a 50 percent rating require unfavorable ankylosis of the 
entire thoracolumbar spine, the Board concludes that such an 
evaluation is not warranted here.  Similarly, the Board has 
considered but does not find that the veteran is entitled to 
a rating of 100 percent, for unfavorable ankylosis of the 
entire spine.

As to whether a higher rating could be assigned for 
intervertebral disc syndrome, the Board acknowledges that the 
veteran currently carries a diagnosis of intervertebral disc 
syndrome.  The May 2007 VA examination clearly diagnosed 
such.  There is also sufficient evidence that the veteran 
experienced intervertebral disc syndrome prior to his January 
31, 2006 surgery.  However, there are no findings that the 
veteran experienced any incapacitating episodes resulting 
from intervertebral disc syndrome of at least six weeks 
during the past year incapacitating episodes.  The report of 
the May 2007 examination specifically noted that the veteran 
had had only five or six days of incapacitation in the 
previous 12 months.  The private and VA treatment records 
from the appeals period are also silent with respect to the 
veteran being prescribed bed rest.  A higher (60 percent) 
rating for intervertebral disc syndrome is therefore not 
warranted.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

Private treatment records reflect that the veteran was first 
seen on August 11, 2005 with complaints of thoracic and low 
back pain with numbness and tingling in his legs.  A 
September 2005 report from J.E.H., M.D., indicated that the 
veteran's condition had been relatively quiescent for the 
past several years, but that the veteran had recently (July 
2005) stated to experience pain symptoms that extended down 
into his legs.  X-rays taken in August 2005 revealed 
degenerative changes from T6 to L5 as well as residuals of 
the old vertebral fractures.  An August 2005 CT/myelogram 
showed fairly impressive stenosis at the L1-2 region and 
retrolisthesis.  Subsequent treatment records document that 
the veteran received two epidural steroid injections to treat 
the worsening pain in his low back, which proved 
unsuccessful.  The veteran was then scheduled for 
decompression and fusion of T12-L3, which took place on 
January 31, 2006.  The identified diagnosis at the time was 
previous burst fracture at T11 subsequent to the 55-foot fall 
the veteran sustained in April 1980.  Following the surgery, 
the veteran was found to have residual back pain and be 
unable to lift heavy items. A May 2006 post-surgery visit 
indicated that the pain and numbness in the veteran's legs 
had improved.  Similarly, a report from C.D.C., M.D., noted 
that the veteran's leg and back symptoms had settled since 
the surgery.  A May 2008 report from R.S.C., M.D., indicated 
that there were no obvious neurological changes.

Resolving doubt in his favor, the Board concludes that the 
veteran clearly experienced neurological complications in 
relation to his thoracolumbar spine disability for the period 
from August 11, 2005, to January 31, 2006, which is the date 
of the corrective surgery.  It is quite clear that the 
veteran's neurological symptoms essentially resolved 
following the January 31, 2006 surgery.  The Board will 
therefore evaluate the veteran's chronic neurological 
manifestations pursuant to Diagnostic Code 8520, Sciatic 
nerve, for the limited period noted above.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

The records documenting the level of neurological disability 
experienced by the veteran are limited.  The September 2005 
note from Dr. J.E.H. described radiating pain down the left 
lower extremity without numbness, tingling, or weakness.  An 
October 2005 note described muscle strength as good and 
sensation as intact.  An aching, throbbing, shooting pain was 
described in December 2005 with occasional weakness in the 
legs.  Again, resolving the benefit of the doubt in favor of 
the veteran, the Board finds that evidence supports the award 
of a separate rating for mild paralysis of the sciatic nerve, 
and that a 10 percent evaluation is warranted under 
Diagnostic Code 8520, for the period from August 11, 2005 to 
January 31, 2006.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
anterior wedging at T12 is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
Although the Board acknowledges that the veteran took 
disability retirement and has been adjudged disabled by the 
SSA, the Board finds that there is no evidence that the 
veteran is unable to perform any gainful employment, not just 
employment of the type in which he had been engaged.  In that 
connection, the Board looks to the May 2007 VA examination 
finds, in which the examiner stated that the veteran was 
unable to perform the heavy lifting required by his previous 
employment.  The Board further notes that the  veteran's 
private orthopedic surgeon recently reported that the veteran 
was unable to return to work as a postmaster, employment that 
required repeated lifting of up to 70 pounds.  The physician 
did not state, however, and the record does not suggest, that 
the veteran was unfit for any gainful occupation, including 
employment that does not require heavy lifting.  Therefore, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A rating of 40 percent for anterior wedging at T12, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

Entitlement to a 10 percent disability evaluation for left 
L5-S1 radiculopathy is granted for the period from August 11, 
2005 to January 31, 2006, subject to the criteria governing 
payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


